Citation Nr: 0403391	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-06 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active service from August 1994 to May 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which increased the initial rating for degenerative 
changes of the lumbar spine to 20 percent, effective from May 
27, 2000.  

Although the veteran also filed a notice of disagreement with 
respect to a rating decision increasing the initial rating 
for migraine headaches, she limited her substantive appeal to 
the low back issue.


REMAND

The veteran was most recently afforded VA examinations of her 
low back disability in December 2002 and her claim was most 
recently considered by the RO in May 2003.  Thereafter, the 
criteria for evaluating disabilities of the spine were 
revised, effective September 26, 2003.  68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243).  Consequently, the veteran has not been notified 
of the revised criteria or given the opportunity to provide 
evidence or argument specific to the new criteria, nor has 
the RO had the opportunity to consider the veteran's claim in 
light of the revised spine criteria.    

Moreover, the recent VA examination reports are not adequate 
for purposes of evaluating the veteran's low back disability 
under the new criteria.  Finally, the Board notes that 
records pertaining to any VA treatment of the veteran's low 
back disability since November 2002 have not been associated 
with the claims folder.  These records are considered part of 
the record on appeal since they are within VA's constructive 
possession.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

In light of these circumstances, the Board has determined 
that further RO actions are required.  Accordingly, the case 
is REMANDED to the RO (via the Appeals Management Center in 
Washington, D.C.) for the following actions:

1.  The RO should undertake appropriate 
development to obtain a copy of all VA 
and non-VA records pertaining to 
treatment or evaluation of the veteran's 
low back disability since November 2002.  

2.  If the RO is unsuccessful in 
obtaining a copy of any pertinent records 
identified by the appellant, the RO 
should so inform the appellant and her 
representative, and request them to 
provide a copy of such records.

3.  Thereafter, the RO should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of the 
veteran's service-connected low back 
disability.  The claims folders, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability, and to the extent 
possible distinguish the 
manifestations of the service-
connected disability from those of 
any other disorder present.  Any 
indicated studies, including an X-
ray study and range of motion 
testing in degrees, should be 
performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify 
any excursion of motion accompanied 
by pain.  The examiner should 
identify any objective evidence of 
pain and provide an assessment of 
the degree of severity of any pain.

The examiner should specifically 
address whether there is localized 
tenderness, muscle spasm on extreme 
forward bending; loss of lateral 
spine motion, unilateral, in a 
standing position; listing of the 
whole spine to the opposite side or 
other abnormality of spinal contour; 
positive Goldthwaite's sign; 
abnormal mobility on forced motion, 
and/or guarding.  If guarding or 
muscle spasm is found, the examiner 
should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

If the lumbosacral spine is 
ankylosed, the examiner should 
identify the angle of ankylosis, 
provide an opinion as to whether it 
is at a favorable or unfavorable 
angle, and indicate whether it 
results in difficulty walking 
because of a limited line of vision, 
restricted opening of the mouth and 
chewing, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation or 
dislocation, or neurologic symptoms 
due to nerve root stretching.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome, and in particular should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on her ability to work.  The 
rationale for all opinions expressed 
should also be provided.

4.  The RO should undertake any other 
development and/or corrective action it 
determines to be indicated and then 
readjudicate the claim, with 
consideration of both old and revised 
rating criteria.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified but she has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



